BY THE COURT.
We continued this caselastyear, doubtingthe propriety of granting the divorce, and in the hope, then expressed, that the mutual friends of the parties would exert influence enough to reconcile their differences and bring them together again. That ■expectation has not been realized. We, at first, supposed this separation resulted from compromise, but the testimony establishes the husband’s desire that his wife should continue with him, and leaves ■it to fair inference, that his making no resistance to her taking away her effects, arose rather from a desire of peace and reconciliation, than from any arrangement with her, for a division of their effects and separate living. Upon the whole we feel bound to decree a -divorce, and the custody of the youngest daughter to the mother. The father stands charged with her support, if needed, and will be .enjoined from preventing the mother’s intercourse with the children.